Citation Nr: 1757372	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-16 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Coast Guard from August 1957 to August 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction has since transferred to the RO in Winston-Salem, North Carolina.  

The Board only has jurisdiction over the claims of service connection for PTSD and coronary artery disease, not a claim of entitlement to a rating in excess of 30 percent for adjustment disorder with depressed mood.  In December 2014, the Veteran filed a VA 21-526EZ Form, which listed several claims, including a "[c]laim for increase for all my service connected disabilities," a "[n]ew claim for PTSD," and a "[n]ew claim for heart condition due to cold injury."  In an August 2015 decision, the RO denied the claim for a rating in excess of 30 percent for adjustment disorder with depressed mood and denied service connection for PTSD and for coronary artery disease.  The Veteran perfected an appeal of the PTSD and coronary artery disease claims, and only these issues have been certified to the Board.  In an Appellate Brief submitted in November 2017, Veteran's counsel addressed issues of entitlement to a rating in excess of 30 percent for adjustment disorder with depressed mood and entitlement to service connection for coronary artery disease, but did not address entitlement to service connection for PTSD.  

The Board only has jurisdiction over the claims of service connection for PTSD and coronary artery disease, which are the only issues perfected for appeal.  Attorney argument alone, in the form of an informal hearing presentation submitted after certification, does not constitute commencement and perfection of an appeal.  See 38 C.F.R. §§ 20.200-202.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record does not a favor a finding of a current diagnosis of posttraumatic stress disorder (PTSD) under DSM-5.

2.  Coronary artery disease had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding posttraumatic stress disorder (PTSD), the first element is not satisfied.  As this claim was certified to the Board after August 4, 2014, DSM-5 is applicable to the claim.  38 C.F.R. § 4.125(a).  A June 2015 VA psychological examination reveals that the Veteran has adjustment disorder with depressed mood under DSM-5, but not PTSD.    In reaching this diagnosis, the examiner considered the Veteran's lay statements regarding the Veteran's "exposure to a perceived threatened death aboard an icebreaker in Antarctica during Operation Deep Freeze," but concluded that the Veteran "did NOT endorse symptoms consistent with PTSD" (emphasis in original).  This evidence weighs against a finding of a current diagnosis of PTSD.  

In reaching this conclusion, the Board has considered medical records submitted by the Veteran.  A February 2008 VA medical record indicates treatment for PTSD.  Other VA medical records indicate treatment for PTSD and depression.  See, e.g., March 2016 VA medical record; May 2008 VA medical record.  Unfortunately, these records do not indicate that a diagnosis was made under DSM-5, as required for establishing service connection for PTSD.  See 38 C.F.R. § 4.125(a).  Such records are therefore less weighty in assessing whether there is a current diagnosis of PTSD for purposes of establishing service connection.  

The Board has also considered lay statements submitted by the Veteran.  The Veteran has stated that his PTSD is the result of the trauma he experienced aboard a ship, including fear of death in rough seas.  See May 2015 lay statement; January 2015 lay statement.  The Veteran's friend of 50 years has stated that he is 100 percent sure that the Veteran has PTSD, because the friend is suffering from this same disorder.  See January 2015 buddy statement.  The Veteran's spouse has described the Veteran's current symptoms and stated that the Veteran is being treated for depression and PTSD.  See March 2017 letter attached to VA Form 9.  

The Veteran is competent to testify to in-service stressors, his friend is competent to testify about what he has observed and experienced, and the Veteran's spouse is competent to testify as to what she has observed.  This is because such testimony is within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  But lay witnesses are not competent to opine as to a positive diagnosis of PTSD under DSM-V, because such a conclusion requires specialized medical knowledge and training.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) (service connection for PTSD requires medical evidence diagnosing the condition).  For this reason, lay statements submitted by the Veteran are insufficient to establish a current diagnosis of PTSD.  As such, service connection must be denied. 

Regarding coronary artery disease, the weight of the evidence favors a grant of service connection.  The first element is satisfied, in that a June 2015 VA examination contains a diagnosis of coronary artery disease.  The second element is satisfied, in that the Veteran states that coronary artery disease is the result of stress associated with exposure to extreme cold.  

The third element is also satisfied.  A June 2015 VA medical examiner opines that the Veteran's coronary artery disease is at least as likely as not related to service.  The examiner notes that his stress is a risk factor for coronary artery disease and that he experienced stress and chronic pain during service.  The examiner concludes that "until further studies are available, it is reasonable to assume that said stress may be related to the Veteran's cardiac disease."  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  Consistent with this conclusion, a January 2015 private medical examiner states that "the stress of [the Veteran's] chronic pain has contributed to his heart disease . . . ."  The weight of this evidence supports a nexus between the Veteran's current heart disorder and service.    

In reaching this conclusion, the Board has considered the August 2015 VA medical opinion, which opines that the Veteran's coronary artery disease is less likely than not related to cold injuries.  The rationale for this opinion is that the August 2015 VA medical examiner is "unaware of any medical literature that would provide evidence to support the above claim."  

There are two problems with the August 2015 VA medical opinion.  First, it ignores a VA article submitted by the Veteran in January 2016, which describes how cold injuries may be related to circulatory problems.  The opinion is therefore inadequate, in that it is based on insufficient facts and data.  See Nieves-Rodriguez, 22 Vet. App. at 301-02.  Second, the August 2015 VA medical opinion does not specifically address stress as a cause of the Veteran's coronary artery disease, which was the point of the June 2015 VA medical opinion.  Even if August 2015 VA medical opinion were adequate in its conclusion that the Veteran's coronary artery disease is less likely than not related to in-service cold injuries, the Veteran would still prevail, based on the link between in-service stress and coronary artery disease.  

As all three elements are satisfied regarding the claim of entitlement to service connection for coronary artery disease, the Veteran is entitled to prevail.


ORDER

Service connection for posttraumatic stress disorder (PTSD) is denied.

Service connection for coronary artery disease is granted.  






____________________________________________
cSTEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


